Citation Nr: 1714914	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-28 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for residuals of colorectal cancer.

2. Entitlement to service connection for residuals of kidney cancer.

3. Entitlement to service connection for residuals of ureter cancer.

4. Entitlement to service connection for residuals of bladder cancer.

5. Entitlement to service connection for residuals of throat (palatal/tonsillar) cancer.


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1963 to November 1967, including service in the Republic of Vietnam from November 1966 to November 1967.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for residuals of prostate cancer and erectile dysfunction; awarded special monthly compensation based on loss of use of a creative organ; and denied service connection for residuals of colorectal cancer, residuals of kidney cancer, residuals of ureter cancer, residuals of bladder cancer, and residuals of throat cancer. Jurisdiction was subsequently returned to the Phoenix, Arizona, RO. 

These claims were remanded by the Board in February 2016. 

The Board notes that the Veteran was previously represented by J. Michael Woods, Esq. In June 2015, prior to the September 2015 certification to the Board, this attorney notified VA that he was withdrawing from the case. Under 38 C.F.R. 
§ 14.631 (c) (2016), the Veteran's attorney may withdraw representation provided before an agency of original jurisdiction (in this case the RO) if such withdrawal would not adversely impact the Veteran's interests. Such a withdrawal requires notification in writing to the Veteran, the agency of original jurisdiction, and the VA organization in possession of the Veteran's claims file. In this case, the June 2015 correspondence was sent to the Phoenix RO, who was both the agency of original jurisdiction and the VA organization in possession of the Veteran's claims folder. Additionally, this correspondence indicated that the attorney had already notified the Veteran of his intent to withdraw representation. Thus, the requirements of 38 C.F.R. § 14.631 (c) were satisfied.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

Since the RO last considered this matter in the October 2016 Supplemental Statement of the Case, additional relevant evidence has been associated with the record on appeal, including new, earlier treatment records from the Arizona Kidney Disease and Hypertension Center. 

The Veteran's substantive appeal in this case was received in October 2012. Absent a waiver, therefore, this additional, relevant evidence must be considered by the AOJ in the first instance. 38 C.F.R. § 20.1304 (providing that additional pertinent evidence must be referred to the AOJ for review and preparation of a Supplemental Statement of the Case, unless the right is waived or the benefit sought on appeal may be allowed without such referral); see also 38 U.S.C. § 7105, as amended by Public Law 112-154, section 501 (providing that evidence received with or after any Substantive Appeal received on or after February 2, 2013, is subject to initial review by the Board).

Accordingly, the case is REMANDED for the following action:

After reviewing the record in its entirety and conducting any additional evidentiary development deemed necessary, the AOJ should readjudicate the claim. If the benefits sought by the appellant remain denied, he must be provided a Supplemental Statement of the Case (SSOC) and an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b).

